Citation Nr: 1233441	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative coarctation of the aorta, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder prior to February 10, 2012.

3.  Entitlement to a total disability rating for compensation based on individual unemployability prior to February 10, 2012.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, January 2005, and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) and Board remand.

In a February 2012 rating decision, the RO awarded a 100 percent evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD), effective February 10, 2012.  As the Veteran has been awarded the maximum benefit sought for his PTSD as of February 10, 2012, the Board will only consider whether the Veteran is entitled to an increased rating for his PTSD prior to that date.  In addition, because a total disability evaluation for compensation based on individual unemployability (TDIU) is only available when "the schedular rating is less than total," the Board will only consider entitlement to a TDIU prior to the award of a 100 percent evaluation for PTSD on February 10, 2012.  See 38 C.F.R. § 4.16(a) (2011).  Accordingly, the issues on the title page of this decision have been amended to reflect these facts.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to an increased evaluation for PTSD prior to February 10, 2012 and entitlement to an increased evaluation for a heart disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In a March 2012 statement, the Veteran reported that he was receiving disability compensation from the Social Security Administration (SSA).  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).

With regard to the Veteran's claim for entitlement to a TDIU prior to February 10, 2012, this issue is inextricably intertwined with the increased rating issues.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together. 

Last, it is unclear at this time whether the Veteran is represented in his appeal.  In 2006, the Veteran appointed The American Legion as his representative.  In an August 2011 statement, the Veteran revoked the appointment of The American Legion as his representative.  In January 2012, the Veteran appointed Vietnam Veterans of America as his representative.  However, in March 2012, the Veteran again revoked the appointment of The American Legion as his representative and indicated that he would proceed "pro se."  Thus, it is not clear at this time whether the Veteran intends to represent himself, of whether he wishes to be represented by Vietnam Veterans of America, as suggested by his correspondence in January 2012.  Accordingly, the RO should clarify with the Veteran whether he would like Vietnam Veterans of America to represent him in his appeal, or whether he would like to represent himself.

Accordingly, the case is remanded for the following action:

1.  The RO must clarify with the Veteran whether he would like Vietnam Veterans of America, or any other veteran's service organization, to represent him in his appeal, or whether he would like to represent himself.  If the Veteran would like to be represented by a veteran's service organization, the RO must request that the Veteran complete and submit VA Form 21-22a, Appointment of Individual as Claimant's Representative, for that particular representative.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his PTSD and heart disorder.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include all updated VA treatment records and all of the Veteran's records from the Social Security Administration.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the SSA records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO must also make reasonable efforts to obtain any private medical treatment records identified by the Veteran as required by 38 C.F.R. § 3.159(c)(1).  If, after all procedurally appropriate actions to locate and secure the SSA records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the SSA records would be futile, or that reasonable efforts to obtain any identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


